                                                                                          E-FILED
                                                            Tuesday, 22 January, 2019 03:06:09 PM
                                                                     Clerk, U.S. District Court, ILCD


                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                             PEORIA DIVISION

DAVID BROWN II, as Independent
Administrator of the Estate of
DAVID BROWN, deceased,

                   Plaintiff,

     vs.                                           Case No. 18-cv-1168

MATT SMITH, the SHERIFF OF
WOODFORD COUNTY, individually
and in his official capacity; WOODFORD
COUNTY, ILLINOIS; WILLIS SURRATT;
GARY HARRIS; JOSEPH HITCHINS;
TERRA SHAFFER; DARIN
HOUSEHOLTER; DOUG FLETCHER;
DANIEL THOMPSON; COURTNEY
SOTO; KYLE DURST; JIM ELLIOTT;
ROBERT PLOPPER; SHANE AMIGONI;
JOE SOTO; CHAD PYLES; KELSEY
KOWALSKI; ADVANCED
CORRECTIONAL HEALTHCARE, INC.,
an Illinois for-profit corporation;
JASON SCOTT SO, D.O.; and ROBIN
SIMPSON, R.N.,

                   Defendants.

                      NOTICE OF COPYING RECORDS

   YOU ARE HEREBY NOTIFIED that the following will produce records in the above-
entitled cause on or before the date and time indicated:

                                         Date                  Time

Woodford County Coroner                  February 8, 2019      10:00 a.m.
40 W. Main Street
El Paso, IL 61738
UnityPoint Health Methodist                   February 8, 2019     10:00 a.m.
221 NE Glen Oak Ave
Peoria, IL 61636

OSF Saint Francis Medical Center              February 8, 2019     10:00 a.m.
530 NE Glen Oak Avenue
Peoria, IL 61637

Affiliated Urology Specialists                February 8, 2019     10:00 a.m.
900 Main Street #530b
Peoria, IL 61602

OSF Illinois Neurological Institute           February 8, 2019     10:00 a.m.
200 E. Pennsylvania Avenue
Peoria, IL 61603

UnityPoint Health Cardiovascular Services February 8, 2019         10:00 a.m.
112 NE Crescent Avenue
Peoria, IL 61606

Illinois Kidney Disease and                   February 8, 2019     10:00 a.m.
Hypertension Center
420 NE Glen Oak Avenue #401
Peoria, IL 61603

at the offices of QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO, 227 N.E.
Jefferson Ave., Peoria, Illinois, 61602, pursuant to appropriate Federal Rules of Civil
Procedure. This is a case involving personal injuries, and the acquisition of the Plaintiff’s
decedent’s records is necessary. In accordance with HIPAA (45 CFR 164.512), a Qualified
Protective Order has been issued.

    Copies of these records for your files will be prepared at the rate of $.25 per page
upon request. Please notify us of this request prior to the above date and time. A copy
of each Subpoena has been emailed to you.

   I hereby certify that on January 22, 2019, I electronically filed this NOTICE OF
COPYING RECORDS with the Clerk of Court using the CM/ECF system, which will
send notification of such filing to the following:




                                             2
    John K. Kennedy                                       Attorneys for Plaintiff
    jkennedy@kwlawchicago.com
    Kennedy Watkins LLC

    Bhairav Radia                                         Attorneys for Woodford County
    bradia@okgc.com                                       Defendants
    O’Halloran, Kosoff, Geitner & Cook, LLC



                          ADVANCED CORRECTIONAL HEALTHCARE, INC.,
                          JASON SCOTT SO, DO, and ROBIN SIMPSON, RN,
                          Defendants


                          By:                       s/Peter R. Jennetten
                          QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO




Peter R. Jennetten (Illinois Bar No. 6237377)
pjennetten@quinnjohnston.com
QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO
227 N.E. Jefferson Ave.
Peoria, IL 61602-1211
(309) 674-1133 (phone)
(309) 674-6503 (fax)

4820-4258-2406, v. 1




                                                3
